September 02, 2011


Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202


Mr. Jonathan S. Stoger
The Stoger Law Firm
2301 Morse
Houston, TX 77019
Mr. Bradford Gilbert Leigh
Brad Leigh & Associates
25325 I-45 North., Ste. A
Spring, TX 77380


Mr. Neil C. McCabe
The McCabe Law Firm
P.O. Box 301101
Houston, TX 77230

RE:   Case Number:  11-0344
      Court of Appeals Number:  14-10-00281-CV
      Trial Court Number:  2009-51865

Style:      CLIFTON THOMAS, M.D.
      v.
      ARACELLY TORREZ, INDIVIDUALLY, AND AS REPRESENTATIVE OF THE ESTATE OF
      RICARDO TORREZ AND AS NEXT FRIEND OF RICARDO ISAIAH TORREZ, MINOR
      CHILD

Dear Counsel:

      The Supreme Court of Texas today granted the Unopposed Motion to Abate
Appeal Pending Settlement and issued the enclosed  abatement  order  in  the
above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Christopher A. |
|   |Prine              |
|   |Mr. Chris Daniel   |